United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 13, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50162
                         Summary Calendar



NILOFER PERVEZ,

                                              Plaintiff-Appellant,

versus

GORDON R. ENGLAND, Secretary of
the Department of the Navy,

                                               Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (6:03-CV-373)
                       --------------------

Before WIENER, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Nilofer Pervez, a 46-year old female whose

national origin is Pakastani, appeals from the district court’s

grant of the Defendant’s motion for summary judgment dismissing

Perez’s action in which she claimed age, sex, race, and national

origin discrimination and retaliation in her employment.       We have

carefully reviewed the parties’ appellate briefs and the record in

this case, and we are satisfied that the district court correctly

granted summary judgment to Defendant-Appellee Gordon R. England,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Secretary of the Department of the Navy, dismissing Pervez’s claims

and ordering that she take nothing.

     Essentially for the reasons set forth in the district court’s

comprehensive Order filed November 15, 2004, that court’s grant of

summary judgment is, in all respects,

AFFIRMED.




                                2